Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 11, 2018

                                       No. 04-18-00324-CV

                             Madhavan A. PISHARODI, M.D., P.A.,,
                                          Appellant

                                                  v.

                                 UNITED BIOLOGICS, L.L.C,
                                         Appellee

                   From the 438th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI06067
                          Honorable Rosie Alvarado, Judge Presiding


                                          ORDER

        The clerk’s record was due June 19, 2018, but was not filed. On June 22, 2018, the clerk
filed a notification of late record stating the clerk’s record was not filed because appellant had
not paid or made arrangements to pay the clerk’s fee to prepare the record and appellant was not
entitled to the record without paying the fee. See TEX. R. APP. P. 34.5(b), 35.3(a). We therefore
ordered appellant to provide written proof to this court on or before July 6, 2018 that either (1)
the clerk’s fee has been paid or arrangements satisfactory to the clerk have been made to pay the
clerk’s fee; or (2) appellant is entitled to the clerk’s record without prepayment of the clerk’s fee.
See TEX. R. APP. P. 20.1, 35.3(a).

         On June 29, 2018, appellant filed a response, stating he has provided payment to both the
district clerk and court reporter. Attached to his response were copies of the checks made out to
both the district clerk and court reporter as well as proof of mailing.

       Accordingly, we ORDER the district clerk to file the clerk’s record in this court on or
before August 10, 2018. Because we have not received a copy of the reporter’s record at this
time, we further ORDER the court reporter to file the reporter’s record in this court on or before
August 10, 2018.

        We order the clerk of this court to serve a copy of this order on all counsel, the court
reporter, and the district clerk.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court